Citation Nr: 1440140	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  11-31 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date prior to January 30, 2009 for the assignment of a 10 percent disability rating for a right ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to May 1973.  

This matter comes to the Board of Veterans' Appeals (Board) from a September 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified at a July 2013 Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) wherein the undersigned clarified the issues on appeal and afforded the Veteran the opportunity to submit additional relevant evidence in support of his claim.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103 (2013).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Additionally, there was some discussion at the July 2013 Board hearing regarding the potential issue of clear and unmistakable error (CUE) in a prior July 1981 Board decision, and the record was left open for an additional 60 days so the Veteran could submit a proper motion alleging CUE.  However, the Veteran did not thereafter submit a motion alleging CUE with the requisite specificity.  See 38 C.F.R. § 20.1404 (2013).  As such, there is not a proper motion before the Board alleging CUE in the prior Board decision, and the issue is not considered herein.  

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal, other than a transcript of the July 2013 Board videoconference hearing.  



FINDINGS OF FACT

1.  The Veteran's claim of entitlement to an increased rating for a right ankle disability was received on January 30, 2009, and there is no basis for finding that an earlier claim was filed.  

2.  The evidence does not show that it is factually ascertainable that an increased compensable disability rating for a right ankle disability was warranted within the one-year period prior to the Veteran's January 30, 2009 claim.  


CONCLUSION OF LAW

The criteria for an effective date prior to January 30, 2009 for an increased disability rating for a right ankle disability have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.400 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The Veteran was provided with specific notice regarding earlier effective date claims in August 2009 and January 2010.  Moreover, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Regarding the duty to assist, the Veteran's service treatment records, VA treatment records, and lay statements have been obtained and associated with the claims file.  The Board notes that, as a general rule, the adjudication of a claim for an earlier effective date is based upon evidence already in the claims folder; the resolution of the claim depends upon when his increased ratings claim was filed and the earliest point in time that increased ratings were shown to be warranted.  There is no need for a medical examination and/or opinion in this case and the Veteran has not alleged that there are any outstanding medical records relevant to his claim that have not been obtained.  

As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim.  Therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Earlier Effective Date - Increased Rating of Right Ankle  

The effective date of an award based on a claim for increase is generally the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).  An exception to this rule provides that the effective date of an award for increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  VA must thus consider the evidence of disability during the one-year period prior to the application.  See Hazan v. Gober, 10 Vet. App. 511 (1997).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2013).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2013).  An informal claim is "[a]ny communication or action indicating intent to apply for one or more benefits."  38 C.F.R. § 3.155(a) (2013).  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.  

VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  In some cases, a report of examination or hospitalization may be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b) (2013).  The date of outpatient or hospital examination or date of admission to a VA hospital will be accepted as the date of receipt of a claim when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b).  

The Veteran has appealed following the September 2009 RO decision which assigned an effective date of January 30, 2009 for an increased 10 percent disability ratings for his right ankle disability.  As expressed in an October 2009 statement, the Veteran asserts entitlement to an effective date of January 1, 1980 for the assignment of an increased rating for his right ankle disability.  

Historically, a September 1973 RO decision granted service connection for a right ankle disability and assigned a 10 percent disability rating effective May 5, 1973.  
An October 1979 RO decision reduced the assigned disability rating to 0 percent from January 1, 1980.  The Veteran perfected an appeal following the reduction in disability rating; however, a July 1981 Board decision denied a compensable disability rating for his right ankle disability.  The Veteran did not appeal the Board decision, and he did not submit new and material evidence within a year following the Board decision; therefore, it is final.  See 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 3.156(b), 20.1100(a) (2013).  

According to VA law, "[p]revious determinations which are final and binding ... will be accepted as correct in the absence of clear and unmistakable error (CUE)."  See 38 C.F.R. § 3.105(a) (2013).  As noted in the introduction above, this issue was discussed at the July 2013 Board hearing and the record was left open for an additional 60 days so the Veteran could submit a CUE motion; however, the Veteran did not thereafter submit a motion alleging CUE with the requisite specificity for consideration herein.  See 38 C.F.R. § 20.1404.  There is no basis presented in this claim for revision of the prior final Board decision.  The Board must conclude that no pertinent prior claim remained unresolved and pending at the time of the Veteran's January 2009 claim for an increased rating.  Thus, the period for consideration is based upon the date of the January 2009 claim, and includes appropriate consideration of the year prior to the date of the claim.  

The essential questions before the Board regarding the effective date issue on appeal are: (1) whether there is a basis for finding that a claim of entitlement to an increased rating for a right ankle disability was received prior to the Veteran's January 30, 2009 claim, and (2) whether it is factually ascertainable that an increased compensable disability rating for a right ankle disability was warranted within the one-year period prior to the Veteran's January 30, 2009 claim.  

The Board has carefully considered its duty to sympathetically and liberally read the Veteran's pleadings, but, such a review weighs against the Veteran's claim.  While the sympathetic reading of pleadings is the correct standard for addressing this question, the Board also notes that application of the reasonable doubt doctrine as expressed in 38 U.S.C.A. § 5107 (West 2002) and 38 C.F.R. § 3.102 (2013) does not yield a different result.  Following the prior final July 1981 Board decision, the first claim of entitlement for an increased rating for a right ankle disability was received on January 30, 2009.  

There are no informal claims of record and no relevant hospital or examination records which might serve as informal claims.  38 C.F.R. §§ 3.155, 3.157.  The Board has also considered whether there is any liberalizing law or VA issue upon which an earlier effective date can be based.  However, none is found in this instance; hence, an earlier effective date is not warranted based on application of 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114(a)(3) (2013).  

Additionally, there is no evidence that a factually ascertainable increase in the Veteran's right ankle disability occurred within one-year preceding the date of his January 30, 2009 claim.  There are no treatment records or statements made by the Veteran that discuss his right ankle in the year prior to his date of claim.  

As such, an effective date prior to January 30, 2009, for the assignment of a 10 percent disability rating for a right ankle disability is not warranted.  The preponderance of the evidence weighs against the Veteran's claim and there is no reasonable doubt to be resolved; therefore, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An effective date prior to January 30, 2009, for the assignment of a 10 percent disability rating for a right ankle disability is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


